DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.501 (3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; System Architecture for the 5G System, Release 15, V15.1.0, 2018-03) in view of 3GPP TS 23.682 (3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements to facilitate communications with packet data networks and applications, Release 15, V15.4.0, 2018-03).

Regarding claim 1, 3GPP TS 23.501 teaches A method for providing user equipment (UE) location information to a UE monitoring node (3GPP TS 23.501 page 60 section 5.3.4.4 UE mobility related event reporting to NF that has ), the method comprising: 
receiving, at a network function (3GPP TS 23.501 page 60 section 5.3.4.4 The AMF), a first request message transmitted by the UE monitoring node (3GPP TS 23.501 page 60 section 5.3.4.4 Any NF service consumer such as SMF, PCF or NEF that wants to be reported on the UE location is able to subscribe to the UE mobility event notification service to the AMF), the first request message (Note: interpreted as the subscription message) comprising an identifier (ID) identifying either a single UE or a group of UEs (3GPP TS 23.501 page 60 section 5.3.4.4	The target of event reporting that indicates a specific UE, a group of UE(s)), and further comprising geographic area information (GAI) defining a geographic area (3GPP TS 23.501 page 60 section 5.3.4.4 In the case of PRA, the event consumer (e.g. SMF or PCF) may provide an identifier for Area Of Interest), wherein the first request message requests that the UE monitoring node be provided with a notification when it has been discovered that any UE identified by the ID has moved into or out of the geographic area (3GPP TS 23.501 page 60 section 5.3.4.4 Upon detecting the change of the UE presence in the Area Of Interest, the AMF notifies the UE presence in the Area Of Interest and the new UE location to the subscribed NF consumer, 3GPP TS 23.501  page 86 section  5.6.11 For UE location change into or out of an "area of interest"); and 
For UE location change into or out of an "area of interest", the SMF subscribes to "UE mobility event notification" service provided by AMF): 
generating presence reporting area information (PRAI) based on the GAI, wherein the PRAI comprises a set of one or more area identifiers (3GPP TS 23.501 page 86 A Presence Reporting Area can be: ...A "Core Network predefined Presence Reporting Area", predefined in the AMF and composed of a short list of TAs and/or NG-RAN nodes and/or cells identifiers in a PLMN).
3GPP TS 23.501 teaches an AMF as the network function receiving the request but does not teach
receiving the first request message at an exposure function; and
transmitting to a subscriber data function a second request message comprising the ID and the PRAI.
However, 3GPP Ts 23.682 explains more detailed steps how the monitoring node reaches the AMF by teaching 
receiving the first request message at an exposure function (TS 23.682 Fig. 6.6.1.1-1 step 1. Monitoring request, section 5.6.1.1 page 56 1.	The SCS/AS sends a Monitoring Request (External Identifier or MSISDN or External Group ID, SCS/AS Identifier, TTRI, TLTRI, Monitoring Type, Maximum Number of Reports, Monitoring Duration, T8 ); and  
transmitting to a subscriber data function a second request message (TS 23.682 Fig.  5.6.1.1-1 step 3. Monitoring Request) comprising the ID (TS 23.682 section 5.6.1.1  3.	The SCEF sends a Monitoring Request (External Identifier or MSISDN or External Group Identifier, SCEF ID, SCEF Reference ID, Monitoring Type, Maximum Number of Reports, Monitoring Duration, SCEF Reference ID for Deletion, Chargeable Party Identifier, Group Reporting Guard Time) message to the HSS) and the PRAI (TS 23.682 page 60 section 5.6.1.5 The SCEF adds Location Type, Accuracy and Minimum Reporting Interval (if included in step 1) prior to sending the Monitoring Request to the HSS as in step 3 of clause 5.6.1.1) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified 3GPP TS 23.201 by incorporating 3GPP TS 23.682 request messages to the SCEF and HSS to arrive at the invention. 
The motivation of doing so would have obtained the last known location from the HSS and AMF (or MME).

Regarding claim 2, the combination of 3GPP TS 23.501 and TS 23.682 teaches the method of claim 1, wherein generating the PRAI comprises selecting, based on the GAI, at least a first area identifier to include in the set of area identifiers (3GPP TS  A Presence Reporting Area can be: ...A "Core Network predefined Presence Reporting Area", predefined in the AMF and composed of a short list of TAs and/or NG-RAN nodes and/or cells identifiers in a PLMN).

Regarding claim 3, the combination of 3GPP TS 23.501 and TS 23.682 teaches the method of claim 2, wherein the selected first area identifier identifies an area that overlaps with at least portion of the geographic area specified by the GAI (3GPP TS 23.501 page 60 section 5.3.4.4 In the case of PRA, the event consumer (e.g. SMF or PCF) may provide an identifier for Area Of Interest, 3GPP TS 23.501  page 86 section 5.6.11 A Presence Reporting Area can be:... derived from the Area of Interest provided by the Application Function to the PCF).

Regarding claim 4, the combination of 3GPP TS 23.501 and TS 23.682 teaches the method of claim 3, wherein the first area identifier is (3GPP TS 23.501 page 86 A Presence Reporting Area can be: ...A "Core Network predefined Presence Reporting Area", predefined in the AMF and composed of) one of: a cell identifier that identifies a cell of a communication network (3GPP TS 23.501 page 86 A Presence Reporting Area can be: ...A "Core Network predefined Presence Reporting Area", predefined in the AMF and composed of ...or cells identifiers in a PLMN), a base station identifier that identifies a base station of the communication network (3GPP TS 23.501 page 86 , a tracking area identifier identifying a tracking area of the communication network (3GPP TS 23.501 page 86 A Presence Reporting Area can be: ...A "Core Network predefined Presence Reporting Area", predefined in the AMF and composed of a short list of TAs), a routing area identifier identifying a routing area of the communication network.

Regarding claim 5, the combination of 3GPP TS 23.501 and TS 23.682 teaches the method of claim 1, wherein the method further comprises: 
receiving a message transmitted by the subscriber data function (TS 23.682 Fig. 5.6.1.1-1 step 8 Monitoring Response or indication, TS 23.682 section 5.6.1.1 page 58  8. the HSS sends a Monitoring Response (SCEF Reference ID, Cause) message to the SCEF... the HSS includes a Monitoring Event Report in the Monitoring Response message) , wherein the message comprises a presence reporting area, PRA, status value (TS 23.682 section 5.6.1.1 page 58  the HSS includes a Monitoring Event Report in the Monitoring Response message, wherein the PRA status value specifies that: i) a UE identified by the ID is located within the PRA, ii) a UE identified by the ID is not located within the PRA (3GPP TS 23.682 page 62  7-9.	Steps 7-9 of clause 5.6.1.1 are executed and include the report of the current or last known location, depending on what was requested , 3GPP TS 23.501 page 86 section  5.6.11 For UE location change into or out of an , or iii) the PRA is inactive (TS 23.682 section 5.6.1.1 page 58 The HSS includes UE identity(ies) and a Cause value indicating the reason for the failure in the message if the monitoring configuration of the group member failed), and 
in response to receiving the message, transmitting to the UE monitoring node a message (3GPP TS 203.682 Fig. 23.682 step 9.a Monitoring Response) that comprises the received PRA status value (3GPP TS 23.501 page 86 section  5.6.11 For UE location change into or out of an "area of interest", the SMF subscribes to "UE mobility event notification" service provided by AMF).
The motivation of doing so would have obtained the last known location from the HSS.

Regarding claim 6, the combination of 3GPP TS 23.501 and TS 23.682 teaches the method of claim 1, wherein the method further comprises receiving a reporting message transmitted by a mobility function (3GPP TS 23.682 Fig. 5.6.1.1-1 step 7 Insert Subscriber Data Answer, 3GPP TS 23.682 section 5.6.1.1 page 58 7. ... the MME/SGSN includes the Monitoring Event Report in the Insert Subscriber Data Answer message.) as a result of the mobility function detecting that a UE identified by the ID has either moved into the PRA or moved out of the PRA (3GPP TS 23.682 page 62  7-9.	Steps 7-9 of clause 5.6.1.1 are executed and include the report of the current or last known  , 3GPP TS 23.501 page 86 section  5.6.11 For UE location change into or out of an "area of interest", the SMF subscribes to "UE mobility event notification" service provided by AMF), or the PRA is inactive (TS 23.682 section 5.6.1.1 page 58 The HSS includes UE identity(ies) and a Cause value indicating the reason for the failure in the message if the monitoring configuration of the group member failed), wherein the message comprises a UE identifier that identifies the UE and a PRA status value.
The motivation of doing so would have obtained the last known location from the mobility function.

Regarding claim 7, the combination of 3GPP TS 23.501 and TS 23.682 teaches the method of claim 6, further comprising, in response to receiving the reporting message transmitted by the mobility function (TS 23.682 steps 7 and 8 in Fig. 5.6.1.1-1), transmitting to the UE monitoring node a message (TS 23.682 step 9a in Fig. 5.6.1.1-1) comprising information indicating one of: the UE has moved into the geographic area, GA, (GA) defined by the GAI, the UE has moved out of the GA (3GPP TS 23.682 page 62  7-9.	Steps 7-9 of clause 5.6.1.1 are executed and include the report of the current or last known location, depending on what was requested, , 3GPP TS 23.501 page 86 section  5.6.11 For UE location change into or out of an "area of interest", the SMF subscribes to "UE mobility event notification" service provided by AMF), and inactive PRA.


Regarding claim 9, the combination of 3GPP TS 23.501 and TS 23.682 teaches the method of any one of claims 1 8 claim 1, further comprising: 
the subscriber data function (TS 23.682 HSS) receiving the second request message (TS 23.682 step 3 in Fig. 5.6.1.1-1), wherein the second request message is transmitted by an exposure function (TS 23.682 SCEF); and 
in response to receiving the second request message (TS 23.682 step 3 in Fig. 5.6.1.1-1), the subscriber data function transmitting a configuration message (TS 23.682 step 5 in Fig. 5.6.1.1-1) to a mobility function (TS 23.682 MME in Fig. 5.6.1.1-1), the configuration message comprising the PRAI and a UE ID identifying a UE identified by the ID (TS 23.682 section 5.6.1.1 page 57 the HSS sends an Insert Subscriber Data Request (Monitoring Type, SCEF ID, SCEF Reference ID, Maximum Number of Reports, Monitoring Duration, SCEF Reference ID for Deletion, Chargeable Party Identifier) message to the MME/SGSN for each individual UE and for each individual group member UE... the HSS includes External ID or MSISDN in the monitoring event configuration and sends an Insert Subscriber Data Request message per UE).

Regarding claim 10, the combination of 3GPP TS 23.501 and TS 23.682 teaches the method of claim 9, further comprising:
HSS) receiving an answer message (TS 23.682 step 7 in Fig. 5.6.1.1-1)) transmitted by the mobility function (Ts 23.682 section 5.6.1.1 page 58 the MME/SGSN sends an Insert Subscriber Data Answer (Cause) message to the HSS) in response to the configuration message (TS 23.682 page 58 7.	If the monitoring configuration is successful ), wherein the answer message comprises a PRA status value (3GPP TS 23.682 page 62  7-9.	Steps 7-9 of clause 5.6.1.1 are executed and include the report of the current or last known location, depending on what was requested, 3GPP TS 23.501 page 86 section  5.6.11 For UE location change into or out of an "area of interest", the SMF subscribes to "UE mobility event notification" service provided by AMF); and 
the subscriber data function (TS 23.682 HSS) transmitting to the exposure function a message (TS 23.682 step 8 in Fig. 5.6.1.1-1) comprising the PRA status value received from the mobility function (TS 23.682 section 5.6.1.1 page 58 If the requested Monitoring Event is available to the HSS at the time of sending Monitoring Response message or was received from the MME/SGSN in step 7, then the HSS includes a Monitoring Event Report in the Monitoring Response message, 3GPP TS 23.682 page 62  7-9.	Steps 7-9 of clause 5.6.1.1 are executed and include the report of the current or last known location, depending on what was requested).

Regarding claim 11,3GPP TS 23.501 teaches A network node (3GPP TS 23.501 page 60 section 5.3.4.4 The AMF) for providing user equipment (UE) location information to a UE monitoring node (3GPP TS 23.501 page 60 section 5.3.4.4 UE mobility related event reporting to NF that has been authorized to subscribe to the UE mobility event reporting service), the network node comprising:
 a memory (Note: inherent in a network node); 
processing circuitry coupled to the memory (Note: inherent in a network node); 
a receiver, coupled to the processing circuitry (Note: inherent in a network node), that is operable to receive a first request message transmitted by the UE monitoring node (3GPP TS 23.501 page 60 section 5.3.4.4 Any NF service consumer such as SMF, PCF or NEF that wants to be reported on the UE location is able to subscribe to the UE mobility event notification service to the AMF), the first request message (Note: interpreted as the subscription message) comprising an identifier (ID) identifying either a single UE or a group of UEs (3GPP TS 23.501 page 60 section 5.3.4.4	The target of event reporting that indicates a specific UE, a group of UE(s)) message to the SCEF),  and further comprising geographic area information (GAI) defining a geographic area (3GPP TS 23.501 page 60 section 5.3.4.4 In the case of PRA, the event consumer (e.g. SMF or PCF) may provide an identifier for Area Of Interest),  wherein the first request message requests that the UE monitoring node be provided with a notification when it has been discovered that any UE identified by the ID has moved into or out of the geographic area (3GPP TS Upon detecting the change of the UE presence in the Area Of Interest, the AMF notifies the UE presence in the Area Of Interest and the new UE location to the subscribed NF consumer, 3GPP TS 23.501  page 86 section  5.6.11 For UE location change into or out of an "area of interest"), wherein the network node is configured to: 
in response to receiving the first request message (3GPP TS 23.501 page 86 section  5.6.11 For UE location change into or out of an "area of interest", the SMF subscribes to "UE mobility event notification" service provided by AMF): 
generate presence reporting area information (PRAI) based on the GAI, wherein the PRAI comprises a set of one or more area identifiers (3GPP TS 23.501 page 86 A Presence Reporting Area can be: ...A "Core Network predefined Presence Reporting Area", predefined in the AMF and composed of a short list of TAs and/or NG-RAN nodes and/or cells identifiers in a PLMN).
3GPP TS 23.501 teaches an AMF as the network function receiving the first request message, but does not teach
receiving the first request message at an exposure function; and
transmitting to a subscriber data function a second request message comprising the ID and the PRAI.
However, 3GPP Ts 23.682 explains more detailed steps how the monitoring node reaches the AMF by teaching 
1.	The SCS/AS sends a Monitoring Request (External Identifier or MSISDN or External Group ID, SCS/AS Identifier, TTRI, TLTRI, Monitoring Type, Maximum Number of Reports, Monitoring Duration, T8 Destination Address, TLTRI for Deletion, Group Reporting Guard Time) message to the SCEF); and  
transmit to a subscriber data function a second request message (TS 23.682 Fig.  5.6.1.1-1 step 3. Monitoring Request) comprising the ID (TS 23.682 section 5.6.1.1  3.	The SCEF sends a Monitoring Request (External Identifier or MSISDN or External Group Identifier, SCEF ID, SCEF Reference ID, Monitoring Type, Maximum Number of Reports, Monitoring Duration, SCEF Reference ID for Deletion, Chargeable Party Identifier, Group Reporting Guard Time) message to the HSS) and the PRAI (TS 23.682 page 60 section 5.6.1.5 The SCEF adds Location Type, Accuracy and Minimum Reporting Interval (if included in step 1) prior to sending the Monitoring Request to the HSS as in step 3 of clause 5.6.1.1) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified 3GPP TS 23.201 by incorporating 3GPP TS 23.682 request messages to the SCEF and HSS to arrive at the invention. 


Regarding claim 13, the combination of 3GPP TS 23.501 and TS 23.682 teaches the network node of claim 11, wherein generating the PRAI comprises selecting, based on the GAI, at least a first area identifier to include in the set of area identifiers (3GPP TS 23.501 page 86 A Presence Reporting Area can be: ...A "Core Network predefined Presence Reporting Area", predefined in the AMF and composed of a short list of TAs and/or NG-RAN nodes and/or cells identifiers in a PLMN)..

Regarding claim 14, the combination of 3GPP TS 23.501 and TS 23.682 teaches the network node of claim 13, wherein the selected first area identifier identifies an area that overlaps with at least portion of the geographic area specified by the GAI (3GPP TS 23.501 page 60 section 5.3.4.4 In the case of PRA, the event consumer (e.g. SMF or PCF) may provide an identifier for Area Of Interest, 3GPP TS 23.501  page 86 section 5.6.11 A Presence Reporting Area can be:... derived from the Area of Interest provided by the Application Function to the PCF).

Regarding claim 15, the combination of 3GPP TS 23.501 and TS 23.682 teaches the network node of claim 14, wherein the first area identifier is (3GPP TS 23.501 page 86 A Presence Reporting Area can be: ...A "Core Network one of: a cell identifier that identifies a cell of a communication network (3GPP TS 23.501 page 86 A Presence Reporting Area can be: ...A "Core Network predefined Presence Reporting Area", predefined in the AMF and composed of ...or cells identifiers in a PLMN), a base station identifier that identifies a base station of the communication network (3GPP TS 23.501 page 86 A Presence Reporting Area can be: ...A "Core Network predefined Presence Reporting Area", predefined in the AMF and composed of ...or NG-RAN nodes), a tracking area identifier identifying a tracking area of the communication network (3GPP TS 23.501 page 86 A Presence Reporting Area can be: ...A "Core Network predefined Presence Reporting Area", predefined in the AMF and composed of a short list of TAs)a routing area identifier identifying a routing area of the communication network.

Regarding claim 16, the combination of 3GPP TS 23.501 and TS 23.682 teaches the network node of claim 11, wherein the network node is further configured to: 
receive a message transmitted by the subscriber data function (TS 23.682 Fig. 5.6.1.1-1 step 8 Monitoring Response or indication, TS 23.682 section 5.6.1.1 page 58  8. the HSS sends a Monitoring Response (SCEF Reference ID, Cause) message to the SCEF... the HSS includes a Monitoring Event Report in the Monitoring Response message) , wherein the message  the HSS includes a Monitoring Event Report in the Monitoring Response message, wherein the PRA status value specifies that: i) a UE identified by the ID is located within the PRA, ii) a UE identified by the ID is not located within the PRA (3GPP TS 23.682 page 62  7-9.	Steps 7-9 of clause 5.6.1.1 are executed and include the report of the current or last known location, depending on what was requested , 3GPP TS 23.501 page 86 section  5.6.11 For UE location change into or out of an "area of interest", the SMF subscribes to "UE mobility event notification" service provided by AMF), or iii) the PRA is inactive (TS 23.682 section 5.6.1.1 page 58 The HSS includes UE identity(ies) and a Cause value indicating the reason for the failure in the message if the monitoring configuration of the group member failed), and 
in response to receiving the message, transmit to the UE monitoring node a message (3GPP TS 203.682 Fig. 23.682 step 9.a Monitoring Response) that comprises the received PRA status value (3GPP TS 23.501 page 86 section  5.6.11 For UE location change into or out of an "area of interest", the SMF subscribes to "UE mobility event notification" service provided by AMF).
The motivation of doing so would have obtained the last known location from the HSS.

Regarding claim 17, the combination of 3GPP TS 23.501 and TS 23.682 teaches the network node of claim 11, wherein the network node is further configured to receive a reporting message transmitted by a mobility function (3GPP TS 23.682 Fig. 5.6.1.1-1 step 7 Insert Subscriber Data Answer, 3GPP TS 23.682 section 5.6.1.1 page 58 7. ... the MME/SGSN includes the Monitoring Event Report in the Insert Subscriber Data Answer message.) as a result of the mobility function detecting that a UE identified by the ID has either moved into the PRA or moved out of the PRA (3GPP TS 23.682 page 62  7-9.	Steps 7-9 of clause 5.6.1.1 are executed and include the report of the current or last known location, depending on what was requested , 3GPP TS 23.501 page 86 section  5.6.11 For UE location change into or out of an "area of interest", the SMF subscribes to "UE mobility event notification" service provided by AMF), or the PRA is inactive (TS 23.682 section 5.6.1.1 page 58 The HSS includes UE identity(ies) and a Cause value indicating the reason for the failure in the message if the monitoring configuration of the group member failed), wherein the message comprises a UE identifier that identifies the UE and a PRA status value.
The motivation of doing so would have obtained the last known location from the mobility function.
 

Regarding claim 18, the combination of 3GPP TS 23.501 and TS 23.682 teaches the network node of claim 17, wherein the network node is further configured such that, in response to receiving the reporting message transmitted by the mobility function (TS 23.682 steps 7 and 8 in Fig. 5.6.1.1-1), the network node transmits to the UE monitoring node a message (TS 23.682 step 9a in Fig. 5.6.1.1-1) comprising information indicating one of: the UE has moved into the geographic area, GA, (GA) defined by the GAI, the UE has moved out of the GA (3GPP TS 23.682 page 62  7-9.	Steps 7-9 of clause 5.6.1.1 are executed and include the report of the current or last known location, depending on what was requested, , 3GPP TS 23.501 page 86 section  5.6.11 For UE location change into or out of an "area of interest", the SMF subscribes to "UE mobility event notification" service provided by AMF), and inactive PRA.
The motivation of doing so would have obtained the last known location from the mobility function.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.501 in view of 3GPP TS 23.682, and in further view of 3GPP TS 23.502 (3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Procedures for the 5G System; Stage 2, Release 15, 2018-03, V15.1.0)

Regarding claim 8, the combination of 3GPP TS 23.501 and TS 23.682 teaches the method of claim 1,but does not teach wherein 
the GAI comprises: a type value indicating a shape type and information describing the shape, the information comprising a latitude value and a longitude value, or 
the GAI comprises civic address information.
However, 3GPP TS 23.502 teaches
the GAI comprises: a type value indicating a shape type and information describing the shape (page 189 NOTE 1 Location granularity for event request, or event report, or both could be at cell level (Cell ID), TA level or other formats e.g. shapes (e.g. polygons, circles, etc.) or civic addresses (e.g. streets, districts, etc.) which can be mapped by NEF), the information comprising a latitude value and a longitude value, or
 the GAI comprises civic address information (page 189 NOTE 1 civic addresses (e.g. streets, districts, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of 3GPP TS 23.501 and TS 23.682. by incorporating 3GPP TS 23.502 to arrive at the invention 
The motivation of doing so would have determined the location with improved granularity.

Regarding claim 19, the combination of 3GPP TS 23.501 and TS 23.682 teaches the network node of claim 11, but does not teach wherein 
the GAI comprises: a type value indicating a shape type and information describing the shape, the information comprising a latitude value and a longitude value, or 
the GAI comprises civic address information.
However, 3GPP TS 23.502 teaches
the GAI comprises: a type value indicating a shape type and information describing the shape (page 189 NOTE 1 Location granularity for event request, or event report, or both could be at cell level (Cell ID), TA level or other formats e.g. shapes (e.g. polygons, circles, etc.) or civic addresses (e.g. streets, districts, etc.) which can be mapped by NEF), the information comprising a latitude value and a longitude value, or 
the GAI comprises civic address information (page 189 NOTE 1 civic addresses (e.g. streets, districts, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of 3GPP TS 23.501 and TS 23.682. by incorporating 3GPP TS 23.502 to arrive at the invention 
The motivation of doing so would have determined the location with improved granularity.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.501 in view of 3GPP TS 23.682, and in further view of Mohamed et al. (US 20190150225 A1).

Regarding claim 20, the combination of 3GPP TS 23.501 and TS 23.682 teaches the method of claim 1, but does not teach
A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which when executed on at least one processor causes the at least one processor to carry out the method of claim.
However,  this is a well-known obvious design to implement a method in a core network node. For, example, Mohamed e t al. teach a node comprising a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which when executed on at least one processor causes the at least one processor to carry out the functions of the node (Mohamed [0138] the processor 32 may execute computer-executable instructions stored in the memory (e.g., memory 44 and/or memory 46) of the node in order to perform the various required functions of the node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of 3GPP TS 23.501 and TS 23.682 by incorporating Mohamed implementation method  to arrive at the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAID M ELNOUBI/Examiner, Art Unit 2644